DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0044276 A1 to Shearman (hereinafter “Shearman”) in view of US 2018/0014597 A1 to Cooke (hereinafter “Cooke”). 
	For claim 1,  Shearman discloses an integrated helmet (100), comprising: 
a helmet body (110), defining a wearing space (para 0018), a flip cover coupled pivotally to said helmet body (visor 130, para 0019); 
a pair of glasses (140), configured on said helmet body and positioned relatively inside said flip cover (fig. 5), and generating a virtual reality image (paras 0015, 0031, 0037 and 0059).
Shearman does not specifically disclose a first filter device, configured inside said helmet body.  
However, attention is directed to Cooke teaching an analogous integrated helmet for generating virtual images (abstract and para 0032 of Cooke). Specifically, Cooke teaches the helmet comprises a screen device and an air filter 23 (see fig. 1A and para 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Shearman would be modified to comprise a first filter device, configured inside said helmet body, as taught by Cooke, for purposes of providing a wearer a ventilation means and preventing distracting and harmful odors form entering the helmet (para 0021 of Cooke). 
	
For claim 2, the modified Shearman teaches the integrated helmet according to claim 1, wherein said flip cover is coupled pivotally to said helmet body through a rotating shaft, allowing said flip cover to be actively pivoted to open or close relatively to said helmet body through said rotating shaft (para 0019 of Shearman).  

For claim 3, the modified Shearman teaches the integrated helmet according to claim 1, wherein said helmet body is provided with a second filter device, and said second filter device is a filter screen or screen cotton (see discussion for claim 1 and teachings of Cooke). 

For claim 4, the modified Shearman teaches the integrated helmet according to claim 1, wherein said helmet body is provided with a switch (para 0040 of Shearman). 

For claim 5, the modified Shearman teaches the integrated helmet according to claim 1, wherein said helmet body is provided with an earphone inside (para 0032 of Shearman). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732